Order filed June 30, 2016.




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-16-00279-CV
                                    ____________

                         KEVIN E. JACKSON, Appellant

                                          V.

            AMERICAN EXPRESS CENTURION BANK, Appellee


                    On Appeal from the 240th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 13-DCV-208737

                                      ORDER

      The notice of appeal in this case was filed April 5, 2016. The clerk responsible
for preparing the record notified this court that the record is ready but appellant had
not made payment for the record. No evidence that appellant has established
indigence has been filed. See Tex. R. App. P. 20.1. On May 25, 2016, this court
notified appellant that the appeal was subject to dismissal unless appellant filed a
response with proof of payment for the record. No response was filed. Therefore, the
court issues the following order.
      Appellant is ordered to file the clerk’s record with the clerk of this court on or
before July 15, 2016. See Tex. R. App. P. 35.3(c). If appellant fails to file the clerk’s
record in accordance with this order, the appeal will be dismissed. See Tex. R. App.
P. 37.3(b).

                                    PER CURIAM